Dismissed and Memorandum Opinion filed May 31, 2018.




                                           In The

                         Fourteenth Court of Appeals

                                   NO. 14-17-00865-CV

                            MALETHA THOMAS, Appellant
                                              V.
                                 JOSHUA DAY, Appellee

                        On Appeal from the 269th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2016-82632

                      MEMORANDUM                       OPINION
      This is an appeal from a judgment signed October 27, 2017. The clerk’s record was
filed December 27, 2017. No brief was filed.
      On April 17, 2018, this court issued an order stating that unless appellant filed a brief
on or before May 2, 2018 , the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.
                                                     PER CURIAM
      Panel consists of Chief Justice Frost and Justices Donovan and Brown.